DETAILED ACTION
	This is the first action for application 16/667,557, filed 10/29/2019, after the request for continued examination filed 1/24/2022.
	In light of the claim amendments filed 1/24/2022, the prior art rejections and rejections under 35 U.S.C. 112(a) are withdrawn, and new grounds of rejection are presented.
	Claims 1-11 and 13-20 are pending, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, although they are not currently applied in a grounds of rejection.
Watanabe, et al. (U.S. Patent 6,380,710 B1)
Hanak (U.S. Patent 4,713,492 and 4,636,579)
Curiel (U.S. Patent 4,648,013)

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Claims 1 and 10 recite the term “discreet,” which means “possessing or exhibiting sound judgement in speech or action.” It is the Examiner’s position that this term should be written as “discrete,” which means “separate; detached from others; individually distinct.” Appropriate correction is required.
Claim 3 recites “layerplaced” in line 4. It is the Examiner’s position that this term should be written as “layer placed.” Appropriate correction is required.
Claim 19 recites “reflectorformed” in line 3. It is the Examiner’s position that this term should be written as “reflector formed.” Appropriate correction is required.
Claim 20 recites “anexternal” in line 6. It is the Examiner’s position that this term should be written as “an external.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 9 recites the term “conductive means” in lines 6-7. This term is considered to include conductive glue or adhesive (per Claim 10) and structural equivalents thereof.
Claim 11 recites the term “securing means” in line 2. This term is considered to include the loop structures shown in Fig. 9, and structural equivalents thereof.
Claim 15 recites the term “attaching means” in line 2. This term is considered to include the hanging loop structure shown in Fig. 10 of the instant specification, and structural equivalents thereof.
Claims 16 and 20 recite the term “circuit means.” This term is considered to include all electrical circuitry.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen, et al. (Approaches to encapsulation of flexible CIGS cells," Proc. SPIE 7048, Reliability of Photovoltaic Cells, Modules, Components, and Systems, 70480O (10 September 2008)).
In reference to Claim 1, Olsen teaches a flexible (title, abstract) laminated solar cell (Fig. 5, section 2.3, page 70480O-4, with additional details shown in Fig. 4).
The flexible cell of Olsen comprises a continuous CIGS photovoltaic layer (corresponding to the “CIGS Cell” layer in Fig. 5) having two opposing generally flat first and second parallel surfaces, corresponding to the top and bottom surfaces of the CIGS cell shown in Fig. 5.
The solar cell of Olsen comprises a first encapsulation layer placed on each of the first and second parallel surfaces. This “first encapsulation layer” corresponds to polymer layer of the “BBF” layer closest to the CIGS cell within both of the top and bottom BBF layer, as indicated in the inset below. Each of these layers is a similar single unitary layers, because both are single layers of acrylate polymer (Fig. 4, described as acrylate polymer in section 2, first paragraph, page 70480O-1).

    PNG
    media_image1.png
    419
    1514
    media_image1.png
    Greyscale

 	The solar cell of Olsen comprises a discrete encapsulation vapor barrier film placed directly on and in contact with each of the first encapsulation layers. Each of these “encapsulation vapor barrier films” corresponds to the indicated AlOx layers in the inset above.
The solar cell of Olsen comprises a discrete second encapsulation layer placed on each of said encapsulation vapor barrier films, corresponding to the indicated polymer layers in the inset above. Each of these layers is a similar single unitary layers, because both are single layers of acrylate polymer (Fig. 4, described as acrylate polymer in section 2, first paragraph, page 70480O-1).
The solar cell of Olsen comprises a discrete third encapsulation layer placed on one of said second encapsulation layers, corresponding to the polymer layer indicated in the inset above.
	In reference to Claim 8, Olsen teaches that the solar cell of his invention further comprises an encapsulation vapor proof layer applied to (i.e. disposed on) the other of said encapsulation layers. This “encapsulation vapor proof layer” corresponds to the AlOx layer of the lower lamination multilayer indicated in the inset below.

    PNG
    media_image2.png
    452
    1521
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen, et al. (Approaches to encapsulation of flexible CIGS cells," Proc. SPIE 7048, Reliability of Photovoltaic Cells, Modules, Components, and Systems, 70480O (10 September 2008)), as applied to Claim 1, and further in view of Nelson, et al. (U.S. Patent Application Publication 2011/0036390 A1).
In reference to Claim 2, Olsen does not teach that the third encapsulation layer comprises an encapsulation fluoride membrane.
Instead, he teaches that the third encapsulation layer is an acrylate polymer layer (last paragraph on page 70480O-1).
To solve the same problem of providing encapsulant materials for CIGS solar cells (paragraph [0023]), Nelson teaches that both acrylate polymers and fluoride polymers (e.g. polyvinylidene fluoride, polyvinyl fluoride, or polytetrafluoroethylene) are suitable materials for encapsulant materials for CIGS solar cells (paragraph [0027]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used polyvinylidene fluoride, polyvinyl fluoride, or polytetrafluoroethylene in place of the acrylate polymer within the encapsulant films of Olsen, based on Nelson’s disclosure that both acrylate polymers and fluoride polymers (e.g. polyvinylidene fluoride, polyvinyl fluoride, or polytetrafluoroethylene) are suitable materials for encapsulant materials for CIGS solar cells (paragraph [0027]).
Replacing the acrylate polymer in the encapsulant of Olsen with polyvinylidene fluoride, polyvinyl fluoride, or polytetrafluoroethylene, as taught by Nelson, teaches the limitations of Claim 2, wherein the third encapsulation layer comprises an encapsulation fluoride membrane.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, et al. (Approaches to encapsulation of flexible CIGS cells," Proc. SPIE 7048, Reliability of Photovoltaic Cells, Modules, Components, and Systems, 70480O (10 September 2008)), as applied to Claim 1, and further in view of Popa, et al. (U.S. Patent Application Publication 2011/0162705 A1).
In reference to Claim 3, Olsen is silent regarding the structure of the CIGS solar cell of his invention. Therefore, he does not teach that the CIGS cell of his invention has the structure recited in Claim 3.
To solve the same problem of providing a flexible, encapsulated CIGS photovoltaic device, Popa teaches that a suitable structure for a CIGS cell in a flexible, encapsulated CIGS photovoltaic device (Fig. 1, paragraph [0020]-[0036]) is a Mo rear electrode (paragraph [0026]) disposed on a rear substrate (paragraph [0025]), a CIGS photovoltaic layer (paragraph [0023]), a CdS buffer layer (paragraph [0029]), a transparent conductive oxide top electrode (paragraph [0035]), and a silver conductive grid (paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured the CIGS cell in the device of Olsen to have the structure taught by Popa, because Popa teaches that this is a suitable configuration for a flexible, encapsulated CIGS device. 
Structuring the CIGS cell in the device of Olsen to have the structure taught by Popa, teaches the limitations of Claim 3, wherein the CIGS photovoltaic layer comprises a substrate layer, an electrode layer placed on said substrate layer, a CIGS absorber layer placed on said electrode layer, a buffer layer placed on said CIGS absorber layer, a transparent conductive layer placed on said buffer layer and a contact layer placed on said transparent conductive layer.
Structuring the CIGS cell in the device of Olsen to have the structure taught by Popa, teaches the limitations of Claim 4, wherein the electrode layer comprises a layer of molybdenum.
Structuring the CIGS cell in the device of Olsen to have the structure taught by Popa, teaches the limitations of Claim 5, wherein the buffer layer comprises a layer of cadmium sulfide (CdS).
Structuring the CIGS cell in the device of Olsen to have the structure taught by Popa, teaches the limitations of Claim 6, wherein the transparent conductive layer comprises a transparent conducting oxide.
Structuring the CIGS cell in the device of Olsen to have the structure taught by Popa, teaches the limitations of Claim 7, wherein the contact layer comprises a layer of silver paste (Ag).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen, et al. (Approaches to encapsulation of flexible CIGS cells," Proc. SPIE 7048, Reliability of Photovoltaic Cells, Modules, Components, and Systems, 70480O (10 September 2008)), as applied to Claim 1, and further in view of Pinarbasi, et al. (U.S. Patent Application Publication 2012/0125391 A1).
In reference to Claim 9, Olsen teaches that the laminated sheet of his invention comprises spaced first and second substantially parallel edges (Fig. 5).
Olsen does not teach a plurality of flexible sheets recited in Claim 9.
However, he teaches that the solar cells of his invention may be suitably incorporated into buildings, i.e. BIPV (Abstract).
To solve the same problem of providing an encapsulated CIGS cell for use on a building (paragraph [0040]), Pinarbasi teaches a shingled solar array (Figs. 4A-C, paragraphs [0033]-[0036]).
Within the array of Pinarbasi, the solar cells are configured such that a first edge of a first sheet overlaps a second edge of an adjoining second sheet to form an overlapping region (Figs. 4A-C, paragraph [0036]), per Claim 9.
The array of Pinarbasi comprises an insulating layer 140A between said first and second sheets (i.e. the first and second solar cells) extending beyond said first and second edges (i.e. vertically beyond the first and second edges of the solar cells) to electrically isolate said sheets (i.e. to form an electrical separation between at least a portion of the sheets), per Claim 9.
The insulating layer 140A of Pinarbasi comprises an opening 144A within said overlapping region (Figs. 4A-C, paragraph [0034]) having conductive means (corresponding to conductive material 124A) between the first and second sheets (i.e. between the first and second solar cells) in the region of the opening 144A to provide electrical continuity between said first and second sheets through said conductive means within said opening in said insulating layer (paragraph [0034]), per Claim 9. 
Pinarbasi further teaches that connecting solar cells in the manner described in his invention provides the benefit of establishing a continuous current path between the connected solar cells with less danger of shorting between the cells, increasing the reliability of the module while simplifying the manufacturing process (paragraph [0027]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have connected the cells of Olsen using the electrode interconnection structure of Pinarbasi, because (1) Olsen teaches that the devices of his invention may be suitably used in building integrated structures, and (2) Pinarbasi teaches that connecting solar cells in the manner described in his invention provides the benefit of establishing a continuous current path between the connected solar cells with less danger of shorting between the cells, increasing the reliability of the module while simplifying the manufacturing process. 
Connecting the solar cell of Olsen using the electrode interconnection structure of Pinarbasi teaches the limitations of Claim 9, as described above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen, et al. (Approaches to encapsulation of flexible CIGS cells," Proc. SPIE 7048, Reliability of Photovoltaic Cells, Modules, Components, and Systems, 70480O (10 September 2008)) in view of Pinarbasi, et al. (U.S. Patent Application Publication 2012/0125391 A1), as applied to Claim 9, and further in view of Funayama, et al. (U.S. Patent Application 2013/0284234 A1).
In reference to Claim 10, modified Olsen does not teach that the solar cell of his invention comprises a discrete vapor proof cloth layer covering the other of said second encapsulation layers.
However, Olsen teaches that the polymer layers of his invention are acrylate polymers (section 2, first paragraph, page 70480O-1).
To solve the same problem of providing a rollable solar charger comprising flexible CIGS solar cells (Fig. 2, paragraphs [0106] and [0193]-[0233]), Funayama teaches an encapsulant structure for such a flexible CIGS solar cell, wherein the encapsulant structure includes a reinforcement layer to provide increased strength (paragraph [0039]). Funayama further teaches that the reinforcement material may suitably be glass cloth laminated into an acrylate polymer (i.e. EVA, paragraph [0240]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated glass cloth into any of the acrylate polymer layers of the device of modified Olsen, including the outer-most acrylate polymer layers of the laminate, to provide the benefit of increasing the strength of the photovoltaic array.
Incorporating glass cloth into the outer-most acrylate polymer layers of the laminate of modified Olsen teaches the limitations of Claim 10, wherein the solar cell further comprises a discrete vapor proof cloth layer covering the other of the second encapsulation layers.

Claims 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, et al. (Approaches to encapsulation of flexible CIGS cells," Proc. SPIE 7048, Reliability of Photovoltaic Cells, Modules, Components, and Systems, 70480O (10 September 2008)), as applied to Claim 1, and further in view of Toms (U.S. Patent 5,605,769).
In reference to Claim 11, Olsen does not teach that the device of his invention is incorporated into the portable solar charger of Claim 11. 
However, as described above, Olsen teaches that the solar cell of his invention is a flexible solar cell (Abstract).
To solve the same problem of providing a flexible solar cell, Toms teaches a portable solar charger (Figs. 1-3, column 3, line 3, through column 4, line 59) comprising an elongate flexible laminated sheet 14 having a predetermined width defined by lateral edges, as shown in Fig. 1.
The portable solar charger of Toms comprises a generally cylindrical core, corresponding to the housing of battery 12, defining an axis and having an axial length generally equal to said predetermined width to enable said sheet to be rolled up on said core when not used to charge an external device and unrolled from said core to assume a generally flat or planar configuration to expose a photovoltaic layer to solar radiation to generate electrical energy (as shown in Figs. 1-2).
The portable solar charger of Toms comprises a rechargeable battery within said core, corresponding to the rechargeable battery material within the housing of 12,  that can be charged by said flexible laminated sheet when unrolled and exposed to solar radiation and can be used to charge the external device when rolled up on said core (Figs. 1-3, column 4, lines 16-27).
Figs. 1-2 teach that the cylindrical core of the portable solar charger of Toms is provided with end caps 22 (column 3, lines 20-35) positioned beyond said lateral edges, and securing means, corresponding to items 24 on item 18, on said sheet for directly engaging said end caps in said rolled up condition to prevent said sheet from inadvertently unrolling (column 4, lines 1-15). 
Toms teaches that the device of his invention provides the benefit of providing a method of supplying electrical energy to battery powered equipment through the use of a self-contained unit which may be recharged by removing it from the equipment and placing it in bright light, obviating the need to purchase a separate charger.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated the flexible, encapsulated CIGS cell of Olsen into the device of Toms, to achieve the benefit of providing a method of supplying electrical energy to battery powered equipment through the use of a self-contained unit which may be recharged by removing it from the equipment and placing it in bright light, obviating the need to purchase a separate charger.
Incorporating the flexible, encapsulated CIGS cell of Olsen into the device of Toms teaches the limitations of Claim 11, as described above.
It is noted that the limitations “to be rolled up on said core when not used to charge an external device and unrolled from said core to assume a generally flat or planar configuration to expose said CIGS photovoltaic layer to solar radiation to generate electrical energy” are considered intended use limitations.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 14, Toms teaches that one proximate edge (corresponding to a portion of the edge permanently fixed to the core, as shown in Figs. 1-2) of said sheet is fixed to said core and a remote edge is a free edge that can be moved away from said core when said sheet is unrolled (Figs. 1-2, column 3, lines 10-25).
It is noted that that “can be moved away from said core when said sheet is unrolled” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 15, Toms teaches that the device of his invention further comprises attaching means, corresponding to item 18, on said remote edge for attaching said remote edge to a vertical surface to suspend said solar charger when unrolled to expose said sheet to solar energy. This is shown in Figs. 5A-D (column 6, lines 17-41).
It is noted that “for attaching said remote edge to a vertical surface to suspend said solar charger when unrolled to expose said sheet to solar energy” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 16, Toms teaches that the device of his invention further comprises circuit means for directing photovoltaic current generated by said sheet to a charging connector 32/34 (Fig. 3, column 4, lines 16-40). 
In reference to Claim 18, the device of Toms comprises a “quick charging input,” corresponding to electrical contacts 32/34, which are taught to provide power to an external device, including at time when the sheet is rolled up (column 4, lines 16-40).
It is noted that “quick charging” is a relative term, and it is the Examiner’s position that the device of modified Olsen allows for “quick charging,” relative to charging under an extremely low light situation.
It is noted that “to supplement or replace photovoltaic current in the absence of solar energy or when said sheet is rolled up” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 20, Figs. 1-2 of Toms teaches that the core is provided with end caps 22 (column 3, lines 20-25).
Figs. 1-3 of Toms teach that the circuit means includes electrical interfaces for a user, including an output connector 32/34 suitable for connection to an external device that requires charging (i.e. structurally capable of being connected to such a device) (column 4, lines 16-40).
It is noted that “suitable for connection to an external device that requires charging” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen, et al. (Approaches to encapsulation of flexible CIGS cells," Proc. SPIE 7048, Reliability of Photovoltaic Cells, Modules, Components, and Systems, 70480O (10 September 2008)), in view of Toms (U.S. Patent 5,605,769), as applied to Claim 11, and further in view of Jewell (U.S. Patent 549,672).
In reference to Claim 13, modified Olsen as applied to Claim 11 does not teach that the charger of his invention has the structure of Claim 13.
To solve the same problem of providing a retractable sheet rolled around a central cylindrical core comprising end caps, Jewell teaches a device in which a retractable sheet is rolled about a central core comprising end caps, wherein the end caps each comprise a groove, and wherein a loop is disposed within the groove to secure an end structure B to the end cap (Figs. 1-3).
The disclosure of Jewell teaches that a structure in which loops are secured to grooves in the end caps of a cylindrical core is a suitable structure to secure a structure to the end caps of a cylindrical core.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed each of the end caps of the device of Toms to comprise a groove, and to have replaced the securing means 18 of Toms with loops secured to the end of the photovoltaic laminate sheet, based on Jewell’s disclosure that such a structure is suitable for securing an item to end caps of a cylindrical core.
Forming each of the end caps of the device of Toms to comprise a groove, and to replacing the securing means 18 of Toms with loops secured to the end of the photovoltaic laminate sheet teaches the limitations of Claim 13, wherein each of the end caps is provided with an annular circumferential groove, and said sheet is provided with a loop along each longitudinal edge arranged to be received within an associated groove when said sheet is to be maintained in a rolled up condition.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
It is noted that “arranged to be received within an associated groove when said sheet is to be maintained in a rolled up condition” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen, et al. (Approaches to encapsulation of flexible CIGS cells," Proc. SPIE 7048, Reliability of Photovoltaic Cells, Modules, Components, and Systems, 70480O (10 September 2008)), in view of Toms (U.S. Patent 5,605,769), as applied to Claim 16, and further in view of Closset, et al. (U.S. Patent Application Publication 2006/0028166 A1).
In reference to Claim 17, modified Olsen as applied to Claim 16 does not teach that the device of his invention comprises the MPPT circuit of Claim 17.
To solve the same problem of providing a portable solar charger comprising a flexible solar cell, Closset teaches a portable solar charger comprising a flexible solar cell (Figs. 1-2, paragraph [0024]-[0050]).
The portable solar charger of Closset further comprises control circuitry to control and optimize the charging process of different batteries, and to control the charge level of the batteries being charged (paragraphs [0045]-[0046]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included circuitry to control and optimize the charging process of different batteries, and to control the charge level of the batteries being charged, within the device of modified Olsen, as taught by Closset, because Closset teaches that such circuitry optimizes charging process of different batteries.
Including circuitry to control and optimize the charging process of different batteries, and to control the charge level of the batteries being charged in the device of modified Olsen, as taught by Closset teaches the limitations of Claim 17, wherein the device comprises a maximum power print (MPPT) tracking circuit between said sheet and said at least one of said charging connector and said cell battery to maximize power extraction from said sheet under different conditions of load.
It is noted that “to maximize power extraction from said sheet under different conditions of load” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen, et al. (Approaches to encapsulation of flexible CIGS cells," Proc. SPIE 7048, Reliability of Photovoltaic Cells, Modules, Components, and Systems, 70480O (10 September 2008)), in view of Toms (U.S. Patent 5,605,769), as applied to Claim 16, and further in view of Robinett, et al. (U.S. Patent Application Publication 2009/0147505 A1).
In reference to Claim 19, Fig. 2 of Toms teaches that the core 12 is provided with end caps.
Modified Olsen does not teach that the circuit means includes a flashlight reflector formed within one of said end caps.
However, Toms teaches that one of several devices configured to be charged from the device of his invention includes a flashlight (column 1, lines 15-20).
To solve the same problem of providing a cylindrical device comprising a photovoltaic charging panel and a battery charged therefrom, Robinett teaches a device (Figs. 8A-B, paragraph [0085]) comprising a cylindrical housing 42 (as in modified Olsen), a solar panel 40 (as in modified Olsen), a capacitor 34 charged by the solar panel (as in modified Olsen), a light 24, and a reflective cone incorporated into the end cap (paragraph [0085]).
Robinett teaches that the device of his invention provides the benefit of providing a solar-rechargeable flashlight structure (paragraph [0085]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of modified Olsen to include the end cap/light/reflector structure of the device of Robinett, in order to allow the housing of modified Olsen to function as a solar-rechargeable flashlight. 
Modifying the device of modified Olsen to include the end cap/light/reflector structure of the device of Robinett teaches the limitations of Claim 19, wherein the circuit means includes a flashlight reflector formed within one of said end caps.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721